Citation Nr: 1634897	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-03 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and S.P.	


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In July 2013, the Veteran testified before the undersigned via videoconference; a transcript of the hearing is of record.  

In August 2014, the Board remanded the issue of entitlement to service connection for a psychiatric disorder other than PTSD for further development.  After development was completed, the Veteran's claim was returned to the Board for adjudication.  In a June 2015 decision, the Board remanded the above claim for additional development once again, as well as claims of entitlement to service connection for colon and skin cancer, pursuant to 38 C.F.R. § 19.9(c) and Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Veteran did not perfect his appeal as to these latter two issues following the issuance of a March 2016 statement of the case.  As such, they are not before the Board

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

After accomplishing further action pursuant to the June 2015 Board remand, the AOJ issued a supplemental statement of the case (SSOC) on March 11, 2016.  The claims file contains a letter from the Veteran's attorney dated February 8, 2016, with an attached positive private nexus opinion from Dr. A.I. dated January 2016.  It appears that these documents were submitted to the AOJ in May 2016.  The case was recertified to the Board in April 2015.

When the AOJ received additional pertinent evidence prior to certification of an appeal, it is required to issue a supplemental statement of the case.  38 C.F.R. § 19.38(a) (2015).  When the AOJ received additional pertinent after certification, the evidence is to be forwarded to the Board, and the Board is then to determine what action is required with respect to the additional evidence.  38 C.F.R. § 19.38(b).  This additional evidence was not accompanied by a waiver of initial AOJ review of the evidence and the substantive appeal was filed prior to February 2013.  See 38 U.S.C.A. §  7105(e)(1) (West 2014) (providing that additional evidence submitted to the Board is subject to initial review by the Board); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, section 501 (providing that this provision only applies to cases in which the substantive appeal was filed after February 2013).

Given the significance of the evidence and to afford the Veteran due process, the Board will remand the claim for initial AOJ review of the new evidence, allowing the Veteran two separate adjudicative reviews of this evidence.  See Sprinkle v. Shinseki, 733 F.3d 1180, 1185 (Fed. Cir. 2013) (Veterans and other claimants are entitled to due process during VA proceedings); 38 U.S.C. § 7104(a) (West 2014) ("All questions in a matter which ... is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the Veteran's claim of entitlement to service connection for a psychiatric disorder other than PTSD in light of all pertinent evidence, to specifically include the February 2016 opinion from Dr. A.I.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

